   8:19-cr-00389-JFB-SMB Doc # 73 Filed: 10/20/20 Page 1 of 3 - Page ID # 461




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,
                                                                         8:19CR389
                        Plaintiff,

          vs.                                                  PRELIMINARY ORDER OF
                                                                    FORFEITURE
 RAYMUNDO HERNANDEZ-RUBIO,

                        Defendant.



         This matter is before the before the Court upon the United States of America=s Motion for

Preliminary Order of Forfeiture (Filing No. 70). The Court reviews the record in this case and,

being duly advised in the premises, finds as follows:

   1. Defendant Raymundo Hernandez-Rubio entered into a Plea Agreement (Filing No. 69)

whereby he agreed to enter a plea of guilty to Count One of the Second Superseding Indictment

and admit to the Forfeiture Allegation of the Second Superseding Indictment.

   2. Count One charged the defendant with distribution and possession with intent to

distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1) and 21 U.S.C.

§ 846.

   3. The Forfeiture Allegation alleged that defendant used the $130,068 U.S. currency and

$4,201 U.S. currency to facilitate the offense and/or that the currency was derived from proceeds

obtained directly or indirectly as a result of the commission of the offense.

   4. By virtue of said plea of guilty, defendant has forfeited his interest in the subject

currency. Accordingly, the United States should be entitled to possession of said currency

pursuant to 21 U.S.C. ' 853.
   8:19-cr-00389-JFB-SMB Doc # 73 Filed: 10/20/20 Page 2 of 3 - Page ID # 462




    5. The Motion for Preliminary Order of Forfeiture should be granted.

        IT IS THEREFORE ORDERED, ADJUDGED AND DECREED as follows:

        A. The Motion for Preliminary Order of Forfeiture is hereby granted.

        B. Based upon the Forfeiture Allegation of the Second Superseding Indictment and the

plea of guilty, the United States is hereby authorized to seize the $130,068 U.S. currency and

$4,201 U.S. currency.

        C. Defendant’s interest in the $130,068 U.S. currency and $4,201 U.S. currency is hereby

forfeited to the United States for disposition in accordance with the law, subject to the provisions

of 21 U.S.C. ' 853(n)(1).

        D. The United States shall hold the currency in its secure custody and control.

        E. Pursuant to 21 U.S.C. ' 853(n)(1), the United States shall publish notice of this

Preliminary Order of Forfeiture for at least thirty consecutive days on an official internet

government forfeiture site, www.forfeiture.gov.        The United States may also, to the extent

practicable, provide direct written notice to any person known to have an interest in the currency.

        F. Pursuant to 21 U.S.C. § 853(n)(2), such notice shall provide that any person, other than

the defendant, having or claiming a legal interest in any of the property must file a petition with

this Court within 30 days of the final publication of notice or of receipt of actual notice, whichever

is earlier.

        G. Pursuant to 21 U.S.C. § 853(n)(3), a petitioner must sign the petition under penalty of

perjury and set forth the nature and extent of the petitioner=s right, title or interest in the property

and any additional facts supporting the petitioner=s claim and the relief sought.




                                                   2
   8:19-cr-00389-JFB-SMB Doc # 73 Filed: 10/20/20 Page 3 of 3 - Page ID # 463




       H. Upon adjudication of all third-party interests, this Court will enter a Final Order of

Forfeiture pursuant to 21 U.S.C. ' 853(n), in which all interests will be addressed.

       ORDERED this 20th day of October, 2020.


                                                     BY THE COURT:



                                                     ____________________________________
                                                     Joseph F.Bataillon
                                                     Senior United States District Court Judge




                                                 3
